              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                         ROME DIVISION

     United States of America,

                                           Case No. 4:17-cr-00038
     v.
                                           Michael L. Brown
     Michael Anthony Barr (1),             United States District Judge

                            Defendant.

     ________________________________/

                                    ORDER

          Defendant Michael Anthony Barr filed four motions to suppress

evidence.        (Dkts. 136, 137, 138, 164.)         The Magistrate Judge

recommended denying each. (Dkt. 183.) Defendant then objected to

those recommendations.           (Dkts. 188, 189.)      This Court reviewed

Defendant’s       motions   de   novo,   adopts   the    Magistrate   Judge’s

recommendation, and denies Defendant’s motions.

I.        Motion to Suppress Search Warrant (Dkt. 136)

          Defendant claims the affidavit supporting the search warrant for

his house contains misstatements or falsehoods. He seeks to suppress

any evidence seized under the search warrant and an evidentiary

hearing, as outlined by Franks v. Delaware, 438 U.S. 154, 171 (1978).
According to the affidavit, a police officer, Sergeant Gibson, and his

mother-in-law worked for Defendant. (Dkt. 136-1 at 5–6.)       Defendant

identified as Carlos Fonseca, both to Sergeant Gibson and in his later

interactions with the police. (Id. at 4–8.) In March and then mid-August

2017, the police received phone calls informing them that there had been

domestic disturbances at Defendant’s address involving a “Mike.” (Id. at

5.) The second phone call had two complainants and both complainants

informed the police that “Mike” made his money selling drugs, though

not at the residence. (Id. at 5–6.)

     A police officer identified “Mike” as Michael Anthony Barr,

including by looking at a driver’s license photo of the person believed to

live at the residence. (Id. at 6.) Police also went to the house, knocked

on the door, spoke with Defendant, and confirmed he was Michael

Anthony Barr. (Id.) The police obtained an arrest warrant for Defendant

and returned to his house. After officers arrested him, Defendant asked

officers to go into the house and get his cell phones so he could call his

lawyer. (Id. at 7.)1 While inside, police saw bullets and firearms. (Id.)




1Defendant disputes that he consented to the police going into his house.
The Court, however, has already ruled that the totality of the

                                      2
They left the house and obtained a search warrant. (Id.) During that

search, they found the firearms and other contraband that led to the

current charges.

     “Affidavits   supporting    arrest   warrants    are   presumptively

valid . . . [and] a defendant is generally not entitled to an evidentiary

hearing on a motion to suppress based on alleged misrepresentations or

omissions in a search warrant affidavit.” United States v. Price, 582 F.

App’x 846, 850 (11th Cir. 2014) (citations omitted). A defendant has a

right to a Franks hearing only if he makes “a substantial preliminary

showing that a false statement knowingly and intentionally, or with

reckless disregard for the truth, was included by the affiant in the

warrant affidavit, and if the allegedly false statement is necessary to the

finding of probable cause.” Franks, 438 U.S. at 155–156.

     Defendant attacks almost every part of the affidavit. Many of the

items he attacks were simply background information and irrelevant to

the issue of probable cause. The core of the affidavit was that the officers

had previously identified Defendant as the person for whom they had




circumstances shows the police had consent to enter his home. (See Dkts.
83, 89.)

                                     3
outstanding warrants and that, after being arrested, he consented to the

police entering his house. So, to get a Franks hearing, Defendant must

make a substantial preliminary showing that the affidavit establishing

probable cause for the search warrant used false statements either to

establish Defendant Barr’s identity or the basis for the police to enter his

house.

      The Magistrate Judge properly found that Defendant has not met

this burden. First, identity cannot be suppressed as a fruit of an illegal

seizure. See United States v. Farias-Gonzalez, 556 F.3d 1181, 1189 (11th

Cir. 2009) (“[W]e hold that the exclusionary rule does not apply to

evidence    to   establish   the   defendant’s     identity   in   a   criminal

prosecution . . . .”).    The   affidavit   also   contains    uncontroverted

statements creating probable cause to believe Defendant was Michael

Anthony Barr, including the phone calls reporting a domestic

disturbance and the photo identification with a driver’s license photo.

(Dkt. 136-1 at 5.)       Second, the Court already has determined that

Defendant gave the police consent to enter his home. (Dkt. 83 at 13

(“[B]ased on the totality of the circumstances, Mr. Barr voluntarily




                                      4
consented to allow officers to accompany Mr. Hawkins into the house to

retrieve his cell phones.”). The Court reaffirms this finding.

       Defendant raises other issues with the affidavit, particularly about

Detective Holmes’s change of testimony.        Detective Holmes initially

testified that Defendant motioned for the police to enter the house. (Dkt.

34 at 29.) The video of the arrest showed, however, that Defendant was

handcuffed. (Id. at 30.) Seeing this discrepancy, Detective Holmes’s

attorney contacted Defendant’s attorney about this mistake. (Id. at 30–

32.) Defendant, through his attorney, already has had the chance to

cross-examine Detective Holmes on this charge. (Id. at 31.) And the

discrepancy in his testimony was immaterial to the warrant. In the

warrant affidavit, Detective Holmes did not explain how Defendant Barr

did not mention the hand gesture.          Simply put, this is not new

information — the Court already has addressed this issue. (See Dkts. 83,

89.)

       Defendant has not made a preliminary showing that an allegedly

false statement in the affidavit was necessary to establish probable

cause.   The Court thus overrules Defendant’s objections, adopts the




                                     5
Magistrate Judge’s recommendation, and denies Defendant’s motion to

suppress. (Dkts. 136, 183, 189.)

II.   Motion to Suppress In Custody Statements (Dkt. 137)

      Defendant immediately asked for a lawyer when the police arrested

him. He claims the police continued coaxing him into allowing them into

the house. Defendant essentially argues whatever consent he gave the

police was not valid because he asked for a lawyer.2 This argument fails

because his statements to Mr. Hawkins and the police about his cell

phones were not part of an interrogation. See Rhode Island v. Innis, 446

U.S. 291, 300 (1980) (“ ‘Interrogation,’ as conceptualized in the Miranda

opinion, must reflect a measure of compulsion above and beyond that

inherent in custody itself.”). He also argues the police violated his Fifth

Amendment rights against self-incrimination. The Court, however, has

already found Defendant consented to the police entering his home. (See

Dkts. 83, 89.)




2Defendant makes clear that this motion addresses no statements after
Defendant was in jail and refers only to whether he could consent to the
police entering his house after he asked for a lawyer. (Dkt. 189 at 20.)


                                    6
     For the reasons above, the Court overrules Defendant’s objections,

adopts the Magistrate Judge’s recommendation, and denies Defendant’s

motion. (Dkts. 137, 183, 189.)

III. Motion For Evidentiary Hearing On Purported Search
     Warrants Validity (Dkt. 138)

     Defendant argues the search warrant was invalid and the police

seized items outside the warrant’s bounds, particularly electronics and

items within vehicles.

     A.    Search Warrant’s Appearance and Execution

     Defendant claims the judge did not sign the arrest warrant and so

the warrant is invalid. He has a handwriting expert that will attest to

this fact. Even so, this claim is meritless. The Court already addressed

this issue in a hearing in March 2019. (Dkts. 120, 122.) The Court

learned that Defendant’s former lawyer wrote the state court judge to ask

about the signature. (Dkt. 122 at 29.) The state court judge informed

him that she signed the search warrant. (Id.)

     Defendant also argues the search warrant is deficient because it

was not filed with Whitfield County’s court clerk. The warrant was not

filed because the state’s case against Barr was dismissed so that the

federal investigation could continue. (Dkts. 177-1, 177-2, 177-3.)


                                    7
     The Magistrate Judge put it perfectly:

     Ultimately, the warrant was signed by the state court judge
     after reviewing the accompanying affidavit, executed, and
     returned to the state court judge’s chambers with an
     inventory list. Thus, Mr. Barr has failed to show that he has
     been prejudiced or that his substantial rights were affected by
     the alleged facial defects and the absence of filing with the
     clerk.

(Dkt. 183 at 9 (citations omitted).) The Court rejects these claims.

     B.    Search Warrant’s Particularity on Location and Items
           Seized

     The search warrant included “[t]he entire premises, including

curtilage, located at 4979 Mitchell Bridge Road, Dalton, Whitfield

County, Georgia.” (Dkt. 136-1 at 4.) The warrant listed these items:

“certain instruments, articles, person(s), or things, namely: firearms,

rifles, pistols, ammunition, holsters, and identification information

which is being possessed in violation of Georgia Law.” (Id.) Defendant

argues the police took things beyond the warrant’s scope.

     Under the Fourth Amendment, warrants must name the place to

be searched with particularity. “A warrant which fails to sufficiently

particularize the place to be searched or the things to be seized is

unconstitutionally overbroad and the resulting general search is




                                    8
unconstitutional.” United States v. Lisbon, 835 F. Supp. 2d 1329, 1345

(N.D. Ga. 2011) (citing Stanford v. Texas, 379 U.S. 476, 485–86 (1965)).

     Defendant claims the police lacked authority to search the three

vehicles on the premises.     He argues the warrant did not list these

vehicles and the police had time to get a proper warrant. Defendant is

wrong. Police can search vehicles parked on the premises of a residence

in a warrant. See United States v. Mitchell, 503 F. App’x 751, 755 (11th

Cir. 2013) (“[A] search of vehicles located on the premises to be searched

is valid even if the search warrant had been silent as to the vehicles.”).

     Defendant also argues that the electronics seized were beyond the

warrant’s scope.    The warrant did not list electronics but did list

“instruments” including “identification information.” (Dkt. 136-1 at 4.)

Phones and electronics store identification information and the police

could thus seize them under the warrant. See United States v. Anyanwu,

No. 1:12-CR-190, 2013 WL 3283748, at *5 (N.D. Ga. June 28, 2013). The

police only searched these items after getting a separate warrant. (Dkt.

177 at 17.) What is more, the police could have also seized the cell phones

under the plain view exception. See Minnesota v. Dickerson, 508 U.S.

366, 375 (1993) (“[I]f police are lawfully in a position from which they



                                     9
view an object, if its incriminating character is immediately apparent,

and if the officers have a lawful right of access to the object, they may

seize it without a warrant.”); see also United States v. Rodriguez-

Alejandro, 664 F. Supp. 2d 1320, 1346 (upholding the seizure of cell

phones under the plain view doctrine).

      The police have returned some items, including cars and ATVs, to

Defendant. (Dkt. 177 at 16.) The government is returning other items,

and Defendant has listed his son as an individual with authority to

receive some items. (Dkt. 182.)

      Defendant argues repeatedly the police could have searched the

cars and electronics with a more specific warrant. The point, however, is

that the warrant covered the items the police seized. The Court thus

overrules    Defendant’s      objections,   adopts     the    Magistrate’s

recommendation, and denies Defendant’s motion. (Dkts. 138, 183, 188.)

IV.   Motion to Suppress Evidence and Dismiss Indictment
      (Dkt. 164)

      Defendant moves to dismiss the indictment because, he alleges, the

police investigated him without authorization and the police used

improper techniques to find his name. Boiled down, Defendant argues

that if the police didn’t have his name then they couldn’t go into his house


                                    10
and arrest him. And the only way the police knew his identity was

through an unauthorized investigation that coalesced into an illegal

search. In effect, Defendant’s claim relies on the Court suppressing his

name. But, as noted above, a person’s identity cannot be suppressed as

the fruit of an illegal search. See Farias-Gonzalez, 556 F.3d at 1189

(“[W]e hold that the exclusionary rule does not apply to evidence to

establish the defendant’s identity in a criminal prosecution . . . .”).

Defendant’s claim thus fails.

     In his objections, Defendant argues the government has failed to

disclose a parallel construction, or the “law enforcement process of

building a separate and parallel evidentiary basis for a criminal

investigation to conceal how the investigation actually began.” (Dkt. 189

at 39.) Defendant’s allegations rely on unfounded inferences and the

Court rejects them.

     The    Court     overrules   Defendant’s   objections,   adopts   the

Magistrate’s recommendation, and denies Defendant’s motion. (Dkts.

164, 183, 188.)




                                    11
V.   Conclusion

     The Court OVERRULES Defendant’s objections (Dkts. 188, 189),

ADOPTS the Magistrate Judge’s Report and Recommendation (Dkt.

183), and DENIES Defendant’s motions (Dkts. 136, 137, 138, 164).

     SO ORDERED this 13th day of August, 2019.




                                 12
